Title: To Thomas Jefferson from William John Coffee, 27 March 1823
From: Coffee, William John
To: Jefferson, Thomas

Honorabl - SirNew York
March 27—23.I receved Valued favou a few howers after I sent to you my Last Letter and am sorry I have given you that Trouble.I also recved a Letter from Mr Brockenbrough of which I Cant help saying that I am not only Very much astonished but much disapointed, your Condesention to peruse the Inclosed Letter will Inform you of my dissatisfaction, you be so kind as to Inclose as soon as you & Mr B. has seen the original Contract. and cause it to be returned back to me, the Confidence I Place in you Honor is to Any Amount I am sorry to say that the Loss of time & som Contract which in Cons shall not be Able to fullfill—owing to the delay of time that now must take Place will be of som Considerable disadvantage to me.The Compositions Ornaments are not of the nature of Potters ware still they hav been hardend by fire. and should you at any time wish to have others I must beg to decline at those Prices yet any kind of Ornaments for Inside or out side to Stand Any Climate. Eaquel to to marble can be made in this Composition a Justing The Composition to the Situation Caps of all kind Can be don in it fr then can be cut in Stone of Any kind and as to the adhesion to wood. Stone or Brick. nothing is so sure the only thing is Care and atention. no other Composition Can recve so delicate work and at a less Price then any other mater. our half se then Led on stoneAs to My Place of Location I Can not at this moment Inform you but will take that liberty soon you will Please to accept my best of wishes for  you Health. an receiveMy Esteem & RespectsW. J. CoffeeN B as soon as I recve Mr Peyton Information I shall Inform you